Case 1:20-cv-09132-AJN Document 35-2 Filed 12/29/20 Page 1 of 4




                EXHIBIT B
        Case 1:20-cv-09132-AJN Document 35-2 Filed 12/29/20 Page 2 of 4




      CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       CONSTRUCTION LABORERS PENSION TRUST FOR SOUTHERN
CALIFORNIA (“Plaintiff”) declares:
       1.     Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
       2.     Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.     Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.     Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

 Security                Transaction                  Date                   Price Per Share

                                  See attached Schedule A.

       5.    (a) Plaintiff has been appointed to serve as a representative party for
a class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
      Purple Mountain Trust v. Wells Fargo & Company, et al., No. 3:18-cv-039458 (N.D. Cal.)
                      Samit v. CBS Corporation, No. 1:18-cv-07796 (S.D.N.Y.)
       In re: Marriott Int'l Customer Data Security Breach Litig., No. 8:19-cv-01091 (D. Md.)


              (b) Plaintiff initially sought to serve as a representative party for a
class in the following actions filed under the federal securities laws within the three-
year period prior to the date of this Certification:
                  In re Newell Brands, Inc. Sec. Litig, No. 2:18-cv-10878 (D.N.J.)
                    Lu v. Align Technology, Inc., No. 5:18-cv-06720 (N.D. Cal.)


       6.     Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,


                                                                                         CITIGROUP
       Case 1:20-cv-09132-AJN Document 35-2 Filed 12/29/20 Page 3 of 4




except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.
      I declare under penalty of perjury that the foregoing is true and correct.
Executed this ____
               4th day of December, 2020.
                                       CONSTRUCTION LABORERS PENSION
                                       TRUST FOR SOUTHERN CALIFORNIA

                                       By:
                                              Robert O. Glaza, Administrator




                                        -2-
                                                                           CITIGROUP
                 Case 1:20-cv-09132-AJN Document 35-2 Filed 12/29/20 Page 4 of 4


                                                  SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                       Amount of
                           Acquired                   Shares Acquired   Price

                          02/03/2016                      12,800        $38.90
                          03/22/2016                      10,758        $43.54
                          04/15/2016                       1,776        $44.85
                          04/15/2016                       5,311        $45.60
                          05/01/2019                      122,341       $70.34
                          05/28/2020                       3,001        $50.56
                          06/04/2020                       13,273       $54.98
                          06/10/2020                        4,452       $56.46
                          06/22/2020                        3,692       $52.20
                          07/07/2020                        6,026       $50.29
                          07/23/2020                       13,991       $51.88

                             Date                        Amount of
                             Sold                       Shares Sold     Price

                          01/20/2016                      6,000         $40.22
                          01/27/2016                      3,200         $40.62
                          02/16/2016                      84,560        $38.90
                          06/22/2016                      60,443        $43.03
                          08/08/2016                      67,375        $45.88
                          04/06/2020                      13,162        $40.84
                          04/08/2020                       1,495        $43.24
                          04/08/2020                      13,521        $43.36

Prices listed are rounded up to two decimal places.

*Opening position of 190,933 shares.
